department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-143836-10 date date internal_revenue_service number release date index number -------------------- --------------------- ------------------------------------ legend a ----------------------- b -------------------- state ------------ year ------- dear -------------- this is in reply to a letter dated date which was submitted by your authorized representative the letter requests a ruling on behalf of a and b concerning the federal_income_tax consequences of certain adult foster_care_payments facts a was incorporated under the laws of state in year a elected to be taxed as a corporation and made a subchapter_s_election effective the same day a uses the cash_basis method_of_accounting and files its federal_income_tax return on a calendar_year basis b is the president of a and owns of its stock b uses the cash_basis method_of_accounting a has been certified by state to provide adult foster care and adult day training b provides these services in his home the individuals receiving adult foster care live in b’s home and are cared for by b and his wife a receives payments from state for both adult foster care and adult day training but only the payments for adult foster care are the subject of this ruling_request after paying certain expenses of the individuals in foster care a transfers the adult foster_care_payments to b a does not retain any of the foster_care_payments plr-143836-10 the two individuals currently receiving foster care in b’s home were placed in b’s home by state law and analysis sec_131 of the internal_revenue_code the code states that gross_income shall not include amounts received by a foster care provider during the taxable_year as qualified_foster_care_payments sec_131 of the code defines the term qualified_foster_care_payment these are payments made pursuant to a foster care program of a state or political_subdivision thereof they must be paid_by a state or a political_subdivision thereof or by a qualified_foster_care_placement_agency and they must be paid to a foster care provider for caring for a qualified_foster_individual in the provider’s home or paid as difficulty of care payment s sec_131 of the code defines the term qualified_foster_individual as any individual living in a foster family home in which the individual was placed by an agency of a state or political_subdivision thereof or by a qualified_foster_care_placement_agency the adult foster_care_payments at issue in this case are qualified_foster_care_payments made to a foster care provider and otherwise satisfy the statutory requirements for exclusion_from_gross_income under sec_131 of the code under sec_131 of the code qualified_foster_care_payments generally must be paid_by a state pursuant to its foster care program here state is making the payments for adult foster care sec_131 of the code also requires that a qualified_foster_care_payment be made for the care of a qualified_foster_individual in the provider’s home sec_131 defines the term qualified_foster_individual as someone who is placed in a foster family home by a state a political_subdivision thereof or by a qualified placement agency here the individuals who receive adult foster care were placed in b’s home by state an issue is whether state’s payment of the adult foster_care_payments to a the s_corporation rather than b the individual providing adult foster care services in his home precludes the availability of code sec_131 the statute contemplates that the foster care provider is an individual providing care in his or her home and an s_corporation or other entity would be incapable of providing care in its home in this case however it is appropriate to treat the payments as received by b a does not retain any of the foster_care_payments that it receives from state rather it plr-143836-10 transfers these amounts to b after paying certain expenses of the individuals in foster care b owns of the stock in a b and his wife provide the adult foster care for which payment is made in a home b owns under the particular circumstances of this case a acts as a conduit for state’s payment of adult foster_care_payments to b for the purposes of code sec_131 the payments will be treated as received by b conclusion based on the information submitted the applicable law and the representations made we conclude that the adult foster_care_payments accepted by a on behalf of b are properly treated as payments to b these adult foster_care_payments are excludable from income under code sec_131 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter_ruling covers only the payments received for foster care this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely john m aramburu senior counsel branch office of associate chief_counsel income_tax accounting
